 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   THEODORE STEVENS,                                      Case No.: 2:17-cv-02373-RFB-NJK
12           Plaintiff(s),                                                 ORDER
13   v.                                                                [Docket No. 21]
14   TRACEY GREEN, et al.,
15           Defendant(s).
16         Pending before the Court is Plaintiff’s “certified question” to the Court and motion to
17 extend the time to respond to Defendants’ motion to enforce settlement. Docket No. 21. As to the
18 “certified question,” the judges of this Court are not Plaintiff’s lawyers and will not give him legal
19 advice. E.g., Pliler v. Ford, 542 U.S. 225, 231 (2004) (“judges have no obligation to act as counsel
20 or paralegal to pro se litigants”). As such, the “certified question” is DENIED. As to the request
21 for extension, that is hereby GRANTED. Plaintiff’s response to the motion to enforce settlement
22 must be filed by July 10, 2019.
23         IT IS SO ORDERED.
24         Dated: June 26, 2019
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                     1
